Case 5:19-cv-02333-PA-SP Document 28 Filed 09/24/20 Page 1 of 2 Page ID #:316



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JOHNNY SALAZAR,                       )   Case No. ED CV 19-2333-PA (SP)
12                                          )
                           Plaintiff,       )
13                                          )   ORDER ACCEPTING FINDINGS AND
                     v.                     )   RECOMMENDATION OF UNITED
14                                          )   STATES MAGISTRATE JUDGE AND
      CITY OF ADELANTO, et al.,             )   REMANDING CASE TO SAN
15                                          )   BERNARDINO COUNTY SUPERIOR
                           Defendants.      )   COURT
16                                          )
      ___________________________           )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, other
19 records on file, and the Report and Recommendation of the United States Magistrate
20 Judge. Plaintiff has not filed any written Objections to the Report within the time
21 permitted. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23         IT IS THEREFORE ORDERED: (1) defendant’s Motion to Dismiss (Docket
24 No. 13) is granted to the extent that all of plaintiff’s federal claims (the first and
25 second causes of action) are dismissed without leave to amend; and (2) the Court
26 declines to exercise supplemental jurisdiction over Plaintiff’s individual state law
27 claims because the Court has dismissed all claims over which it has original
28 jurisdiction. 28 U.S.C. § 1367(c)(3). Accordingly, the Court remands this action to
Case 5:19-cv-02333-PA-SP Document 28 Filed 09/24/20 Page 2 of 2 Page ID #:317



 1 San Bernardino County Superior Court, Case No. CIV DS 1924134. See 28 U.S.C.
 2 § 1447(c).
 3
 4 DATED: September 24, 2020                   ______________________________
                                               ________________
                                               __             ____
                                                                 _ ___________
                                               PERCY
                                               PERRCY ANDERSON
                                                      ANNDERSON
 5                                                     ST
                                                        TATES DISTRICT JUDGE
                                               UNITED STATES
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
